Grice, Justice.
1. The equity in the petition, if any, consisted in an allegation that the defendants had in their possession the identical money of which the plaintiff was defrauded; and secondly, that a third party, the custodian of the money, would, unless enjoined, deliver the same to other persons, in a certain contingency. The proof failed to support either allegation.
*5162. The evidence likewise failed to show what part of the money-found in the possession of Mary Avery was the property of John Avery, there being no proof to show that all the money found on the person of Mary should go to discharge a debt of John’s.
3. It follows that the verdict is without evidence to support it. The. judgment refusing a new trial must be

Reversed.


All the Justices concur.